DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2021 has been entered.
 
Response to Amendment
	The amendment filed 8/5/2021 does not place the application in condition for allowance.
	The previous art rejections are withdrawn due to Applicant’s amendment.
	New rejections follow.

Claim Interpretation
	Claims 1-10 and 17-20 are drawn to products, a system comprising a controller for a tracker and
a controller for a tracker, wherein the controller is defined to include at least one processor in
communication with at least one memory device, the processor programmed to perform certain steps.
Due to the clearly established relationship between the programming and the processor, the steps
performed are given patentable weight in accordance with MPEP §2111.05.III.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “adjust the first angle for the tracker based on the first maximum range of motion for the tracker, wherein the first angle is within the first maximum range of motion for the tracker; and change the plane of the tracker to the first adjusted angle” at the end of the claim. It is unclear if “the first adjusted angle” is the same parameter as “the first angle”. This language could be made clear if the language were changed to “adjust the first angle for the tracker based on the first maximum range of motion for the tracker to generate a first adjusted angle, wherein the first adjusted angle is within the first maximum range of motion for the tracker; and change the plane of the tracker to the first adjusted angle”. Claims 2-10 are also rejected based on their dependence from claim 1. 
	  Claim 6 recites “adjust the first angle for the tracker based on the second maximum range of motion for the tracker, and change the plane of the tracker to the first adjusted angle” at the end of the claim. It is unclear if “the first adjusted angle” is the same parameter as “the first angle”, and how “the first adjusted angle” is related to that parameter recited in claim 1. This language could be made clear if the language were changed to “adjust the first angle for the tracker based on the second maximum to generate a new first adjusted angle; and change the plane of the tracker to the new first adjusted angle”.
Claim 11 recites “adjusting the first angle for the tracker based on the first maximum range of motion for the tracker, wherein the first angle is within the first maximum range of motion for the tracker; and changing the plane of the tracker to the first adjusted angle” at the end of the claim. It is unclear if “the first adjusted angle” is the same parameter as “the first angle”. This language could be made clear if the language were changed to “adjusting the first angle for the tracker based on the first maximum range of motion for the tracker to generate a first adjusted angle, wherein the first adjusted angle is within the first maximum range of motion for the tracker; and changing the plane of the tracker to the first adjusted angle”. Claims 13-16 are also rejected based on their dependence from claim 11.
Claim 17 recites “adjust the first angle for the tracker based on the first maximum range of motion for the tracker, wherein the first angle is within the first maximum range of motion for the tracker; and change the plane of the tracker to the first adjusted angle” at the end of the claim. It is unclear if “the first adjusted angle” is the same parameter as “the first angle”. This language could be made clear if the language were changed to “adjust the first angle for the tracker based on the first maximum range of motion for the tracker to generate a first adjusted angle, wherein the first adjusted angle is within the first maximum range of motion for the tracker; and change the plane of the tracker to the first adjusted angle”. Claims 18-20 are also rejected based on their dependence from claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, 6, 11, 13, 15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2017/0126172 to Nogier, and further in view of US PGPub 2010/0263660 to Thorne.
Regarding claims 1, 3, 5, and 6, Nogier teaches a system (Fig. 2) comprising
a tracker 10 (Fig. 1) attached to a rotational mechanism 30 for changing a plane of the tracker, wherein the tracker is configured to collect solar irradiance (Fig. 3, ¶0069-0073, ¶0087)
a controller 40 in communication with the rotational mechanism 30 (Fig. 2), the controller comprising at least one processor in communication with at least one memory device (¶0075, 0079-0081), wherein the at least one processor is programmed to
store, in the at least one memory device, a plurality of data recorded as a function of time
determine a position of the sun at a first specific point in time (¶0050, 0091, 0092, 0095  discuss determining the position of the sun in order to track it; Figs. 4-6 show how the sun changes position as a function of time)
calculate a first angle for the tracker based on the position of the sun (Figs. 4-6 show that a preferred angle of the tracker changes during a period between t1 and t2---, inclusive)
detect a parameter at the first specific point in time (¶0015, 0022, 0025, 0026, 0030, 0036-0038 describe the analysis of crop temperature, soil moisture content, rainfall, as a function of time)
adjust the first angle of the tracker and change the plane of the tracker to the first adjusted angle (Figs. 5, 6 show an adjustment of the angle of the tracker at a time t2).
The parameter detected at the first specific point in time is related to a crop (“C” in Fig. 1) that is necessarily on the ground (¶0074), or an amount of moisture in the ground (¶0076). A particular parameter is the temperature of the crops (¶0077). Within the broadest reasonable interpretation, a temperature of the crops reads on an amount of accumulation of heat on the ground.
Further, the angle of the tracker is changed at the first specific point in time upon measurement of an amount of accumulation of heat (¶0083, 0084). In an embodiment, the angle of the tracker is changed to facilitate an increase in the amount of accumulation of heat (¶0016, 0017, 0022, 0058). 
In a mode of operation in which the plane of the tracker is changed to the first angle and follows the sun (between t1 and t2 of Figs. 4-6), the processor is programmed to determine a maximum range of motion of the tracker having a positive maximum angle (Ɵmax) and a negative maximum angle (Ɵmin). In a mode of operation in which the plane of the tracker is changed at a first specific point in time (e.g. t2 of Fig. 5) to increase sunlight on the crops, and therefore increase an amount of accumulation of heat, the processor is programmed to adjust the first angle for the tracker to a first adjusted angle, and change the plane of the tracker to the first adjusted angle(¶0094). 
A skilled artisan would understand that the adjusted first angle is perpendicular to the first angle, so that light may not be occluded by the solar tracker (¶0058). However, the first maximum angle range of motion for the tracker is therefore the same in this mode of operation as in the mode of operation in which the tracker follows the sun, being the positive maximum angle (Ɵmax) and the negative maximum angle (Ɵmin). While Nogier does not explicitly recite that the value of Ɵmax and Ɵmin are the same value, such a configuration is illustrated in Fig. 5. MPEP §2125. The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to program the processor to calculate a maximum angle for the tracker based on the accumulation on the ground at the first specific point in time, and determine a first maximum range of motion for the tracker that ranges from a positive value of the maximum angle for the tracker to a negative value for the maximum angle for the tracker, because such programming is within the scope of Nogier’s disclosure. 
The memory device includes necessary insolation information (¶0015, 0016, 0037, 0040,0085), but Nogier does not specifically teach that a plurality of positional and solar tracking information is stored in the at least one memory device, or that such information is used to calculate the first angle. Thorne teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include insolation information including positional and solar tracking information in the memory in order to determine the position of the sun at a specific point in time (¶0009, 0013).
Per claim 3, modified-Nogier teaches the limitations of claim 1. Nogier clearly teaches that the at least one processor is programmed to perform the disclosed actions at a second specific point in time (¶0049). Therefore the performance of the steps of claim 3 regarding a second position of the sun, second angle, second amount of accumulation on the ground, second maximum range of motion and second adjusted angle are obvious for the same reasons as cited in the rejection of claim 1 above.
Per claim 5, modified-Nogier teaches the limitations of claim 1. Nogier clearly teaches that the at least one processor is programmed to perform the disclosed actions at a second specific point in time (¶0049). Therefore the performance of the steps of claim 5 regarding a second position of the sun and  second angle are obvious for the same reasons as cited in the rejection of claim 1 above.
Per claim 6, modified-Nogier teaches the limitations of claim 1. Nogier clearly teaches that the at least one processor is programmed to perform the disclosed actions at a second specific point in time (¶0049). Therefore the performance of the steps of claim 6 regarding a second amount of accumulation on the ground, second maximum range of motion and first adjusted angle are obvious for the same reasons as cited in the rejection of claim 1 above.
Regarding claims 11, 13, and 15, Nogier teaches a method for operating a tracker 10 (Figs. 1, 3, ¶0069-0073, 0087), the method implemented by at least one processor in communication with at least one memory device (Fig. 2, ¶0075, 0079-0081) comprising
storing, in the at least one memory device, a plurality of data recorded as a function of time
determine a position of the sun at a first specific point in time (¶0050, 0091, 0092, 0095 discuss determining the position of the sun in order to track it; Figs. 4-6 show how the sun changes position as a function of time)
calculating a first angle for a tracker based on the position of the sun (Figs. 4-6 show that a preferred angle of the tracker changes during a period between t1 and t2---, inclusive)
detecting a parameter at the first specific point in time (¶0015, 0022, 0025, 0026, 0030, 0036-0038 describe the analysis of crop temperature, soil moisture content, rainfall, as a function of time)
adjusting the first angle of the tracker and changing the plane of the tracker to the first adjusted angle (Figs. 5, 6 show an adjustment of the angle of the tracker at a time t2).
The parameter detected at the first specific point in time is related to a crop (“C” in Fig. 1) that is necessarily on the ground (¶0074), or an amount of moisture in the ground (¶0076). A particular parameter is the temperature of the crops (¶0077). Within the broadest reasonable interpretation, a temperature of the crops reads on an amount of accumulation of heat on the ground.
Further, the angle of the tracker is changed at the first specific point in time upon measurement of an amount of accumulation of heat (¶0083, 0084). In an embodiment, the angle of the tracker is changed to facilitate an increase in the amount of accumulation of heat (¶0016, 0017, 0022, 0058). 
In a method in which the plane of the tracker is changed to the first angle and follows the sun (between t1 and t2 of Figs. 4-6), the processor is programmed to determine a maximum range of motion of the tracker having a positive maximum angle (Ɵmax) and a negative maximum angle (Ɵmin). In a method in which the plane of the tracker is changed at a first specific point in time (e.g. t2 of Fig. 5) to increase sunlight on the crops, and therefore increase an amount of accumulation of heat, the processor is programmed to adjust the first angle for the tracker to a first adjusted angle, and change the plane of the tracker to the first adjusted angle(¶0094). 
A skilled artisan would understand that the adjusted first angle is perpendicular to the first angle, so that light may not be occluded by the solar tracker (¶0058). However, the first maximum angle range of motion for the tracker is therefore the same in this method as in the method in which the tracker follows the sun, being the positive maximum angle (Ɵmax) and the negative maximum angle (Ɵmin). While Nogier does not explicitly recite that the value of Ɵmax and Ɵmin are the same value, such a configuration is illustrated in Fig. 5. MPEP §2125. The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a step of calculating a maximum angle for the tracker based on the accumulation on the ground at the first specific point in time, and determining a first maximum range of motion for the tracker that ranges from a positive value of the maximum angle for the tracker to a negative value for the maximum angle for the tracker, because such steps are within the scope of Nogier’s disclosure. 
The memory device includes necessary insolation information (¶0015, 0016, 0037, 0040,0085), but Nogier does not specifically teach that a plurality of positional and solar tracking information is stored in the at least one memory device, or that such information is used to calculate the first angle. Thorne teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include insolation information including positional and solar tracking information in the memory in order to determine the position of the sun at a specific point in time (¶0009, 0013).
Per claim 13, modified-Nogier teaches the limitations of claim 11. Nogier clearly teaches that the disclosed steps can be performed at a second specific point in time (¶0049). Therefore the performance of the steps of claim 3 regarding a second position of the sun, second angle, second amount of accumulation on the ground, second maximum range of motion and second adjusted angle are obvious for the same reasons as cited in the rejection of claim 11 above.
Per claim 15, modified-Nogier teaches the limitations of claim 11. Nogier clearly teaches that the disclosed steps can be performed at a second specific point in time (¶0049). Therefore the performance of the steps of claim 15 regarding a second position of the sun and  second angle are obvious for the same reasons as cited in the rejection of claim 11 above.
Regarding claims 17 and 19, Nogier teaches a controller 40 for a tracker 10 (Figs. 2, 3, ¶0069-0073, 0087), the controller including at least one processor in communication with at least one memory device ((¶0075, 0079-0081), the at least one processor programmed to
store, in the at least one memory device, a plurality of data recorded as a function of time
determine a position of the sun at a first specific point in time (¶0050, 0091, 0092, 0095  discuss determining the position of the sun in order to track it; Figs. 4-6 show how the sun changes position as a function of time)
calculate a first angle for the tracker based on the position of the sun (Figs. 4-6 show that a preferred angle of the tracker changes during a period between t1 and t2---, inclusive)
detect a parameter at the first specific point in time (¶0015, 0022, 0025, 0026, 0030, 0036-0038 describe the analysis of crop temperature, soil moisture content, rainfall, as a function of time)
adjust the first angle of the tracker and change the plane of the tracker to the first adjusted angle (Figs. 5, 6 show an adjustment of the angle of the tracker at a time t2).
The parameter detected at the first specific point in time is related to a crop (“C” in Fig. 1) that is necessarily on the ground (¶0074), or an amount of moisture in the ground (¶0076). A particular parameter is the temperature of the crops (¶0077). Within the broadest reasonable interpretation, a temperature of the crops reads on an amount of accumulation of heat on the ground.
Further, the angle of the tracker is changed at the first specific point in time upon measurement of an amount of accumulation of heat (¶0083, 0084). In an embodiment, the angle of the tracker is changed to facilitate an increase in the amount of accumulation of heat (¶0016, 0017, 0022, 0058). 
In a mode of operation in which the plane of the tracker is changed to the first angle and follows the sun (between t1 and t2 of Figs. 4-6), the processor is programmed to determine a maximum range of motion of the tracker having a positive maximum angle (Ɵmax) and a negative maximum angle (Ɵmin). In a mode of operation in which the plane of the tracker is changed at a first specific point in time (e.g. t2 of Fig. 5) to increase sunlight on the crops, and therefore increase an amount of accumulation of heat, the processor is programmed to adjust the first angle for the tracker to a first adjusted angle, and change the plane of the tracker to the first adjusted angle(¶0094). 
A skilled artisan would understand that the adjusted first angle is perpendicular to the first angle, so that light may not be occluded by the solar tracker (¶0058). However, the first maximum angle range of motion for the tracker is therefore the same in this mode of operation as in the mode of operation in which the tracker follows the sun, being the positive maximum angle (Ɵmax) and the negative maximum angle (Ɵmin). While Nogier does not explicitly recite that the value of Ɵmax and Ɵmin are the same value, such a configuration is illustrated in Fig. 5. MPEP §2125. The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to program the processor to calculate a maximum angle for the tracker based on the accumulation on the ground at the first specific point in time, and determine a first maximum range of motion for the tracker that ranges from a positive value of the maximum angle for the tracker to a negative value for the maximum angle for the tracker, because such programming is within the scope of Nogier’s disclosure. 
The memory device includes necessary insolation information (¶0015, 0016, 0037, 0040,0085), but Nogier does not specifically teach that a plurality of positional and solar tracking information is stored in the at least one memory device, or that such information is used to calculate the first angle. Thorne teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include insolation information including positional and solar tracking information in the memory in order to determine the position of the sun at a specific point in time (¶0009, 0013).
Per claim 19, modified-Nogier teaches the limitations of claim 17. Nogier clearly teaches that the at least one processor is programmed to perform the disclosed actions at a second specific point in time (¶0049). Therefore the performance of the steps of claim 19 regarding a second position of the sun, second angle, second amount of accumulation on the ground, second maximum range of motion and second adjusted angle are obvious for the same reasons as cited in the rejection of claim 17 above.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nogier and Thorne as applied to claim 1 above, and further in view of US PGPub 2015/0073594 to Trujillo.
Regarding claim 2, modified-Nogier teaches the limitations of claim 1. Nogier teaches that the processor is further programmed to maximize the energy yield for the tracker in some modes of operation (¶0083), but does not teach minimizing the angle between the sun vector and the normal vector of the plane of the tracker. It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to program the processor to minimize the angle between the sun vector and the normal vector of the plane of the tracker because doing so maximizes power generated (Figs. 4, ¶0091).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nogier and Thorne as applied to claim 11 above, and further in view of Trujillo.
Regarding claim 12, modified-Nogier teaches the limitations of claim 11. Nogier teaches a step of maximizing the energy yield for the tracker in some methods (¶0083), but does not teach minimizing the angle between the sun vector and the normal vector of the plane of the tracker. It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to minimize the angle between the sun vector and the normal vector of the plane of the tracker because doing so maximizes power generated (Figs. 4, ¶0091).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nogier and Thorne as applied to claim 17 above, and further in view of Trujillo.
Regarding claim 18, modified-Nogier teaches the limitations of claim 17. Nogier teaches that the processor is further programmed to maximize the energy yield for the tracker in some modes of operation (¶0083), but does not teach minimizing the angle between the sun vector and the normal vector of the plane of the tracker. It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to program the processor to minimize the angle between the sun vector and the normal vector of the plane of the tracker because doing so maximizes power generated (Figs. 4, ¶0091).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub Nogier and Thorne as applied to claim 3 above, and further in view of WO2020/010360A1 to Poivet (of record).
Regarding claim 4, modified-Nogier teaches the limitations of claim 3. Nogier and Thorne teach that programming the processor to determine a position of the sun and a second position of the sun is obvious, but do not teach determining if a difference between them exceeds a predetermined threshold. Poivet teaches that a processor can be programmed to recognize a “Delta angle”, which is a predetermined threshold that the difference between the position of the sun and the second position of the sun must exceed to necessitate a change in angle (¶00103). The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art incorporate the comparison of the difference between the position of the sun and the second position of the sun to a predetermined threshold, followed by a change in plane of the tracker to the second adjusted angle because such programming instructions are conventional. 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub Nogier and Thorne as applied to claim 12 above, and further in view Poivet.
Regarding claim 14, modified-Nogier teaches the limitations of claim 12. Nogier and Thorne teach determining a position of the sun and a second position of the sun is obvious, but do not teach determining if a difference between them exceeds a predetermined threshold. Poivet teaches including a step of recognizing a “Delta angle”, which is a predetermined threshold that the difference between the position of the sun and the second position of the sun must exceed to necessitate a change in angle (¶00103). The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art incorporate a step of comparing the difference between the position of the sun and the second position of the sun to a predetermined threshold, followed by a step of changing the plane of the tracker to the second adjusted angle because such steps are conventional. 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub Nogier and Thorne as applied to claim 19 above, and further in view of Poivet.
Regarding claim 20, modified-Nogier teaches the limitations of claim 19. Nogier and Thorne teach that programming the processor to determine a position of the sun and a second position of the sun is obvious, but do not teach determining if a difference between them exceeds a predetermined threshold. Poivet teaches that a processor can be programmed to recognize a “Delta angle”, which is a predetermined threshold that the difference between the position of the sun and the second position of the sun must exceed to necessitate a change in angle (¶00103). The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art incorporate the comparison of the difference between the position of the sun and the second position of the sun to a predetermined threshold, followed by a change in plane of the tracker to the second adjusted angle because such programming instructions are conventional. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “Rain concentration and sheltering effect of solar panels on cultivated plots”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726